EXAMINERS AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 12, 2020 has been entered.


Rejections Withdrawn 

Double Patenting
In light of the filing and approval of the terminal disclaimer the provisional rejection of claims 1-10 on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 16-42 of copending U.S. Patent  Appn. No. 15/167099 (PGPUB 2016/0367676) in view of Leung et al US 2014/0276493 (3/15/2013), Sutcliffe et al. US 2010/0226983 (9/9/2010) and DiLeva 2009/0162304 (6/25/2009) is withdrawn.  



Examiners Amendment
1.         An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
2.        Authorization for this Examiner's Amendment was given by Kevin J. Davis on March 13, 2020.    

3.         The claims are amended as follows.  Below is a full listing of the allowed claims:
1. (Amended)  A stable suspension, comprising water, greater than about 80% by weight petrolatum, and at least one ionic biocide compound, wherein the suspension contains no [[added]] emulsifier, and all ionic biocide compounds present are either all cationic or all anionic, wherein the at least one ionic biocide is contained within nanodroplets having a diameter of from about 10 nm to about 10,000 nm.
2. (Original) The stable suspension of claim 1, wherein all ionic biocide compounds present are all cationic biocides.  
3. (Original) The stable suspension of claim 1, wherein all ionic biocide compounds present are all anionic biocides.

5. (Original) The stable suspension of claim 4, wherein the at least one ionic biocide compound is a combination of PHMB and benzalkonium chloride.
6. (Original) The stable suspension of claim 1, wherein the suspension further comprises at least one non-ionic biocide compound selected from the group consisting of mupirocin, amoxicillin, tetracycline HCl, and demeclocycline HCl.   
7. (Original) The stable suspension of claim 1, wherein the suspension further comprises at least one additional active ingredient.
8. (Original) The stable suspension of claim 7, wherein the at least one additional active ingredient is a steroid selected from the group consisting of progesterone USP, pregnenolone acetate, dehydroepiandrosterone and hydrocortisone.  
9. (Original) The stable suspension of claim 8, wherein the steroid is hydrocortisone.
10. (Original) A topical dressing prepared from the stable suspension of claim 1.
11-19. (Canceled).


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In light of the filing and approval of the terminal disclaimers the provisional rejections on the basis of nonstatutory obviousness-type double patenting are withdrawn.  
The prior art does not teach or suggest a stable suspension that comprises greater than 80% petrolatum and at least one ionic biocide compound that contains no emulsifier wherein the at least one ionic biocide compound is contained within nanodroplets having a diameter of from about 10 nm to about 10,000 nm.   


Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Claims 1-10 are allowed.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 


/SARAH  CHICKOS/
Examiner, Art Unit 1619



/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619